COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 BILAL MUHAMMAD,                                                  No. 08-18-00125-CR
                                                  §
                               Appellant,                            Appeal from the
                                                  §
 v.                                                               168th District Court of
                                                  §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                  §
                                Appellee.                          (TC# 20160D01015)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF AUGUST, 2018.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.